Title: General Orders, 20 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook saturday March 20th 1779.
Parole Stockholm—C. Signs Romney. Pyrmont.


The following extract of a resolve of Congress is to be strictly observed in future by all officers of the line and staff.
In Congress March 5th 1779.

Whereas it will be necessary that in future certificates be more formally authenticated to prevent many inconveniencies which may arise similar to those already experienced.
Resolved. That certificates hereafter given by commission’d officers for articles received for the use of the Army be signed with their names at full length, and the rank they hold, & if under a General officer, that the regiment to which they belong be added: That the particular articles received be inserted in the body of the certificate, their value, the time when, and place where received in letters, not figures.
That the certificates be directed to the principal of the department whose duty it is to provide the Articles so received or his nearest deputy; Separate certificates to be given whensoever the articles appertain to several departments.
That officers keep exact copies of the certificates they give and transmit other copies to the nearest deputy or agent in the department giving him the necessary information respecting the business.
That the deputies transmit copies of all the certificates they pay to their principals that inquiry may be made whether the giving the certificates was necessary for the public service and whether the things received have been properly applied.
